UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-30853 INTERNATIONAL MONETARY SYSTEMS, LTD. (Exact name of Registrant as specified in its charter) Wisconsin 39-1924096 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16901 West Glendale Drive, New Berlin, Wisconsin 53151 (Address of principal executive offices) (262) 780-3640 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesý Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company T (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox The number of shares of Common Stock, $.0001 par value, outstanding as of November 1, 2013, was 725,096 ( post-reverse split). INTERNATIONAL MONETARY SYSTEMS, LTD. TABLE OF CONTENTS PageNo. PartI. FINANCIAL INFORMATION Item 1 - Financial Statements September 30, 2013 Consolidated Balance Sheets –September 30, 2013 (Unaudited) and December 31, 2012 3 Unaudited Consolidated Statements of Operations – ThreeMonths and Nine Months EndedSeptember 30, 2013and 2012 4 Unaudited Consolidated Statements of Cash Flows – Nine Months Ended September30, 2013 and 2012 5 Unaudited Notes to Consolidated Financial Statements 7 Item2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item3 - Quantitative and Qualitative Disclosures about Market Risk 14 Item4 - Controls and Procedures 14 PartII. OTHER INFORMATION 15 Item 1 Legal Proceedings 15 Item1A- Risk Factors 15 Item2- Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3 - Defaults on Upon Senior Securities 15 Item4- Specialized Matters 16 Item5 - Other Information 16 Item6- Exhibits 16 INTERNATIONAL MONETARY SYSTEMS, LTD. CONSOLIDATED BALANCE SHEETS September 30, December 31, (UNAUDITED) ASSETS Current assets Cash $ $ Marketable securities 217,101 181,893 Accounts receivable, net 634,842 851,545 Earned trade account 250,729 78,660 Prepaid expenses 189,047 175,923 Total current assets 2,127,994 2,244,238 Other assets Property and equipment, net 532,926 653,224 Membership lists and other intangibles, net 3,523,601 4,418,212 Goodwill 3,507,522 3,507,522 Assets held for investment 94,823 164,461 Total non-current assets 7,658,872 8,743,419 Total assets $ $ LIABILITIES Current liabilities Accounts payable and accrued expenses $ $ Credit lines, short term notes, and current portion of long term debt 1,082,275 1,426,099 Current portion of notes payable to related parties, including short term note 50,000 353,171 Common stock subject to guarantee 39,702 75,000 Total current liabilities 2,090,047 2,770,296 Long-term liabilities Long term debt, net of current portion 1,206,201 1,647,349 Notes payablerelated parties, net of current portion 525,000 161,613 Deferred compensation 291,000 291,000 Deferred income taxes 438,738 730,609 Total long-term liabilities 2,460,939 2,830,571 Total liabilities 4,550,986 5,600,867 Commitments and Contingencies STOCKHOLDERS’ EQUITY Preferred stock, $.0001 par value, 2,000,000 authorized, -0- outstanding - - Common stock, $.0001 par value 28,000,000 authorized, and 725,096 and 752,930 issued and outstanding at September 30, 2013 and December 31, 2012, respectively 73 75 Paid in capital 7,529,917 7,771,602 Treasury stock, 2,621 and 12,591 shares at September 30, 2013 and December 31, 2012, respectively ) ) Accumulated other comprehensive income 64,707 33,321 Accumulated deficit ) ) Total stockholders’ equity 5,235,880 5,386,790 Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 INTERNATIONAL MONETARY SYSTEMS, LTD. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, 2013 2012 2013 2012 Net revenue $
